                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

EFFIREM ZIMBALIST GREEN                                                             PLAINTIFF

v.                                   Civil No. 4:18-cv-04142

SERGEANT BYRON GRIFFIE;
LIEUTENANT ALICE MILLER;
CAPTAIN GOLDEN ADAMS;
WARDEN JEFFIE WALKER; and
NURSE STEVEN KING                                                               DEFENDANTS

                                            ORDER

       Before the Court is Plaintiff’s motion entitled “Supplement Motion”. (ECF No. 31).

       In the instant motion Plaintiff states, “Asking the Court to add Gerald H. Lowery sign

statement as a witness in case No 18-4151…” Id. He then attaches a two-page hand written

statement from Mr. Lowery. This information is not necessary for Plaintiff’s Complaint and is not

a proper supplement. Instead, this information may be presented as evidence in response to any

motions for summary judgment filed by Defendants, and in any upcoming hearings or the trial in

this matter.

       Accordingly, Plaintiff’s Supplement Motion (ECF No. 31) is DENIED. Plaintiff is

advised that evidence is not to be submitted to the Court unless it is in support of a motion

or used during hearings or a trial in this matter.

       IT IS SO ORDERED this 13th day of March 2019.

                                            /s/Barry A. Bryant
                                            HON. BARRY A. BRYANT
                                            UNITED STATES MAGISTRATE JUDGE




 
